Question Hour with the President of the Commission
The next item is the Question Hour with the President of the Commission.
Free questions
Vice-Chairman of the PPE Group. - (PT) Mr President, President of the Commission, I would like to begin this first debate by congratulating you on this new instrument of political oversight and what it means for the advancement and development of parliamentary democracy in Europe. The winners in this will be Europe's citizens, through their representatives.
Bearing in mind the latest developments - the Irish referendum, ratification by Poland and the recent statements by the President of the Czech Republic - I ask what your assessment is of the process for the Treaty of Lisbon to come into force. Has the President of the Commission been taking any action? What is your projected date for the Treaty to come into force and, furthermore, with this provisional date in mind, has the Commission taken any steps as yet towards the transition of the treaties - from the Treaty of Nice to the Treaty of Lisbon - or are we still in a state of expectation, so to speak; are we waiting to see what will happen?
Firstly, Mr Rangel, thank you for your greetings. I am very pleased to find this procedure now in the European Parliament. We also have it in Portugal, and I was involved in it both as leader of the opposition and as Prime Minister, and so I hope that this will prove to be a good opportunity for discussion with the honourable Members.
In response to the specific question asked, to me the matter is obvious: all the countries have already approved the Treaty of Lisbon in democratic terms. Ireland did it by referendum, the other countries through parliament. The process of ratification is still ongoing in the Czech Republic. We are awaiting the completion of the process in the Constitutional Court, but once that process is finished, we will have completed the ratification process definitively, because there is a general principle of law, European law and international law, and that is the principle of loyal cooperation between the Member States and the institutions, and also the principle of good faith in negotiating international agreements.
Vice-Chairman of the PPE Group. - (PT) President of the Commission, having listened to your response, I would like to know the following: during this phase in which everyone is waiting for the formation of the Commission, what essentially is your own perspective on this? Will we just have an acting Commission up until the moment when the Czech Republic finally ratifies the Treaty, or will you proceed to appoint the new commissioners?
The European Council has decided that it can only appoint new commissioners when there is legal clarity on the Treaty, and we have not yet completed this process.
Therefore, the Commission will just handle day-to-day business from November 1. Obviously, we hope that this process will be resolved as quickly as possible and we are preparing everything we possibly can for the new Commission, and will continue to do so. To be honest with you, honourable Members, the thing is that we do not have complete control over the timing; it does depend on the finalisation of the ratification process in the Czech Republic.
Vice-Chairman of the S&D Group. - Unemployment could rise to 27 million in the European Union next year, turning this financial and economic crisis into a social crisis. In the light of this, would you now agree that the economic recovery plan agreed last December was not enough in itself? In particular, would you agree that there is a need for a further stimulus - the ETUC has suggested 1% of GDP - aimed at a positive entry strategy into the labour market that would be aimed at protecting viable employment and creating new jobs, in promoting intelligent work sharing?
What will you do at EU level to promote jobs in the green and youth sectors? It has been suggested, for example, that a single strategic platform should be created at a level to bring together all key actors to work together on growth, innovation and jobs in each sector and to coordinate existing instruments such as technology platforms, skills expert panels and joint technology initiatives. Would you agree that it would be a good idea for that to be implemented at European level?
President of the Commission. - I think that without our economic recovery plan, the situation would be much, much worse. In fact, there was a real cushion effect on the measures taken. We estimated around 5% of European Union GDP was spent over 2009 and 2010, that is around EUR 550 billion. So I think something was, in fact, done. Let us be realistic about it.
I am in favour of all other efforts in terms of the combined platforms you have suggested to address the problems we face. Employment remains the most important problem. As you know, I have stated this several times and have, in fact, asked for a summit on employment. It was downgraded by some Member States. Probably you, Mr Hughes, can help us convince some Member States and governments that decided to downgrade that employment summit, because I believe employment is the most important problem that we have to face in the near future.
Vice-Chairman of the S&D Group. - I will indeed work on those Member States. Just coming back to this idea of the level market entry strategy, would you agree that spending aimed at effectively reducing unemployment should not be seen as an additional burden on public finances but as a way to guarantee sustainability?
President of the Commission. - And, in fact, that is what we have been doing. Some of the special measures that have been taken by Member States - look at Kurzarbeit in Germany for instance - have been to increase spending, while reducing productivity to some extent, which I think, from a social point of view, was justified. I could say the same for the Welsh system which was approved in the United Kingdom. So there have indeed been good cases where, for social reasons, there has been more flexibility and more social spending, but that was a way of avoiding a further rise in unemployment, which remains my prime concern nowadays.
Chairman of the ALDE Group. - (NL) Mr President, my question will come as no surprise to the President of the Commission. On Friday, Commissioner Kroes announced that there were significant indications that the German aid for Opel contravenes the European rules on State aid and the internal market and that it disadvantages plants in other countries. Günter Verheugen, on the other hand, could not see a problem; indeed, he said on the radio that Opel was already on the right track.
Yesterday, a fellow Member from the Christian Democratic Union of Germany (CDU) even asked that we blow the whistle on Commissioner Kroes. He spoke of her as a commissioner who was very controversial, who lacked objectivity, who was anti-German, who could not throw Europe into turmoil two weeks before the end of her term of office. In my view, Commissioner Kroes is just doing her job, and so my question to you is very simple, Commission President: will you support your commissioner Neelie Kroes, yes or no?
President of the Commission. - I have always supported my Commissioners, including Neelie Kroes. It was, of course, after having my consent that she took the decision - namely the contacts she had with the German Government asking for clarification. We are now waiting for a response from the undertakings involved.
I am grateful that, thanks to good cooperation, we are making very good progress in this case. I understand that, following the doubts the Commission expressed on the rightfulness of the bidding process, there will be a reassessment by GM and Opel Trust of the offers to buy Opel, based on commercial conditions. I am confident we can reach a solution that is compatible with European internal market and State aid rules.
I have very often said that we cannot make compromises on the issues of the internal market and competition rules in Europe. If we do, we will no longer have an internal market or our common European project.
Chairman of the ALDE Group. - (NL) I have no further questions. I would only note that the President of the Commission has stated very clearly here that he, too, vouches for the letter sent by Commissioner Kroes, and that it also has the approval of the Commission as a whole. That is indeed important, as it means that Commissioner Verheugen should choose his words more carefully when he says that there are no problems. There either are or there are not.
President of the Commission. - Not only did the letter have my support but before Mrs Kroes sent the letter, I told her to send a letter, so my position on those issues is very clear.
Mr Verhofstadt, let us be clear. We have three people in the Commission who have the right to give an opinion, but the positions of the Commission are the positions expressed by the President on behalf of the college and by the relevant Commissioner.
Co-Chairman of the Verts/ALE Group. - (DE) Mr President, with great concern for a possible failure of the climate change negotiations in Copenhagen, this Parliament's Committee on the Environment, Public Health and Food Safety yesterday re-affirmed old demands of the European Council and adopted them with great urgency and very strong support. The committee proposed that the Council should once again deal with the necessity of laying down a CO2 reduction target of 30% for the European Union, opening up the possibility of 40% for the industrialised nations, and it proposed - and this is key to the international negotiations - that Europe should provide EUR 30 billion for the climate fund for the developing countries by 2020. What will you do, what can you do, in order to bring these important, necessary and justified demands to the attention of the Council?
President of the Commission. - As I said publicly at the high-level event in New York, and also in Pittsburgh, I am very worried at the slow pace of negotiations for Copenhagen.
There are three potential stumbling blocks for Copenhagen, relating not just to financing: the clear lack of ambition as regards emission reduction pledges from some developed countries outside the European Union; the reluctance of major developing countries - the big emerging economies - to come forward with convincing proposals for their mitigation actions; and also the absence of a solid financial offer by the developed countries on the negotiation table. These are the three stumbling blocks.
I hope that the European Union keeps its leadership position and that the European Council comes up with a solid financial proposal at the end of this month. I hope we will have time to discuss this in more detail tomorrow, because climate change will be one of the main topics of discussion at the next European Council. The Commission will certainly fight for an ambitious programme because, as I have always said, climate change is not only an environmental matter, but also a development matter.
Co-Chairman of the Verts/ALE Group. - (DE) President of the Commission, in numerous discussions for information purposes, including with high-ranking UN officials, we are told that the European Union's efforts have now fallen behind those of countries such as China and, as far as its endeavours are concerned, Japan. How can you still claim that we will be playing a leadership role?
President of the Commission. - I will be extremely happy the day that happens, but unfortunately it is not true. So far, the European Union is the only block that has committed to binding targets that are now translated into legislation.
We welcome some positive developments, namely the good political announcement made by the new Prime Minister of Japan - I have personally congratulated him - but so far, it is a political announcement. We welcome some of the national plans announced by China, but so far China has not agreed to make these binding in the negotiations in Copenhagen.
We welcome other positive developments, but in fact, we are leading the world in this fight against climate change. I would like to have someone else around us when we are leading, because it is sometimes not very comfortable to be in the lead and to be alone. But the reality is that others have to match our level of ambition.
Mr President, firstly, I would like to thank you for being living proof that promises made by politicians are fulfilled. When my wife asks me to do something, and wants to know if I will be sure to do it, I always say, 'Yes - after all, I am a politician.' You have shown, today, that you keep your word as a politician. You are with us, and you are answering the questions of the Chamber very well.
Mr President, in your speech to us here, you said that it is extremely important to strengthen the single market, and that strengthening the single market is a prescription for the crisis in Europe. I should like to ask you, Mr President, on behalf of my group, what you intend to do over the next few months so that the strengthening of the single European market will help to fight the serious economic crisis with which we are faced today.
President of the Commission. - Thank you very much, Mr Kamiński. In fact, I said in my political guidelines, which I believe were endorsed by the European Parliament with the strong support you gave for my re-election, that the internal market is a priority and we should fight all kinds of economic nationalism.
I have good news for all of you. Just today, I entrusted Mario Monti with a mission to prepare a report on the future of the single market, containing options and recommendations for an initiative to relaunch the single market. I am delighted that he has accepted this mission, as it is a way of having some outside expertise, to build support, hopefully together with the European Parliament, so that we can give a new impetus to the internal market, and to see how we can make the internal market fit for the 21st century. I believe that this is particularly important for consumers and also for small and medium-sized companies, which sometimes feel the pressure and suffer from distorting behaviour in the common market.
Mr President, I would like, finally, to say how very important it is for us, for our group, that in this work to strengthen the single market, in this building of our common Europe, you have not forgotten the differences which exist in Europe. You have not forgotten that we have countries which have only recently acceded to the European Union, and which are, in a sense, economically handicapped. We know that you have always acted very fairly towards these new Member States, and I hope that you will continue to do so.
President of the Commission. - I think the internal market is the best way to protect all the Member States, whether they are new or old, big or small, rich or poor. It is a policy of justice because it is the best way to protect the weaker, namely the consumers who are usually the weaker.
It is also the way to protect small and medium-sized companies with regard to the big monopolies or oligopolies. So it is this - the inspiration for the internal market - that is such an important acquis of our European Union.
Chairman of the GUE/NGL Group. - (DE) Mr President, you are calling for us to leave behind the economic stimulus programmes soon and for the budget deficits in the Member States to be quickly reduced. Yet even your most recent forecast promises growth in EU GDP of just 0.1% in the fourth quarter of 2009. For 2009 as a whole, that would represent a 4% decrease. According to your own forecasts, unemployment rates in the EU will rise to over 11% in 2010.
Do you not think that early, drastic cuts in public expenditure could stop the small beginnings of recovery in their tracks? Or do you believe that the financial sector, for the moment, has got over the problem and the ordinary people should bear the costs of the crisis? Already, you are forcing scandalous conditions for EU emergency credit on the people of Latvia, Hungary and Romania: lower wages, lower pension benefits, fewer public services and higher VAT. Is that your idea of a social Europe?
President of the Commission. - First of all, precisely because we are concerned with the figures you have mentioned - and broadly I agree with them - they are indeed our forecasts. As I have said several times before, we are preparing the exit strategy but we are not recommending that we start implementing the exit strategy now. So we are saying that we should keep the stimulus programmes. The finance ministers have been meeting and I think that they have agreed that we should not implement the exit strategy before 2011. So we still need to keep the stimulus to our economy, precisely because of our concerns, namely on the social front and unemployment in particular.
But, as you know, this crisis was also provoked by very large imbalances, by high public spending, by financial orgies. I think that we should not keep an unsustainable model so at a certain moment, we have to come back to sustainability. This is also a question of solidarity with future generations.
Chairman of the GUE/NGL Group. - (DE) Mr President, have I understood you correctly, namely that 2011 could be the date for this 'exit'?
President of the Commission. - I cannot confirm that now but I can tell you that, most likely, it will not be before then. I think that is the consensus between the finance ministers and, by the way, that was also the position that the European Union brought to the G20.
Now there is also the effort towards global coordination of these policies. That does not mean that all the regions of the world will take the same decisions at the same time, but during this crisis, we have seen that we are, for better or for worse, connected, and we have to try to articulate these exit strategies globally.
So most likely, it will not be before 2011 but we should continue to monitor the economic situation very closely.
Co-Chairman of the EFD Group. - Mr Barroso, it is very good to see you here. A chance to hold the executive to account surely must be welcomed.
As you know, I have not always been one of your biggest supporters, but I have to concede you have done very well. You have managed to ignore the French referendum result, you have managed to ignore the Dutch referendum result and you have managed to bully the Irish into submission the second time around. So you have almost got your Treaty.
Now, of course, it is time to pick the President - the big global figurehead of the European Union. Tony Blair is the odds-on favourite with the bookmakers. I just wondered whether you agree with me that his continued support for Britain to join the euro, his surrender of GBP 2 billion a year of the British rebate and his whole approach towards Britain's membership of the European Union - his refusal to give the British a referendum - all show that he has sufficient pro-European credentials to become the President? Indeed, was this the deal that I predicted back in 2005? Was this agreed all along?
President of the Commission. - First of all, Mr Farage, do not be so sad about the result in Ireland. It was not a great result - just 67% of the people! When there is a real debate with real ownership, we have shown that there can be strong support for Europe. In fact, it was a declaration of independence by Ireland from the United Kingdom Independence Party, because you were there campaigning and the Irish said 'no' to you and to your party.
(Applause)
Now, regarding the future President of the Council, I am not going to comment. That is a decision for the European Council. What I would like to tell you very frankly is that there are no hidden agreements and there are no hidden agendas. If there were, I would already know. So there are no hidden agreements or secret bargaining. What I can tell you is the following: we need a President of the Council who is a committed European and who gives consistency all the time, because I do not think it proper to have a Council that changes its agenda completely every six months. I am a very strong supporter of a strong European Council presence which gives coherence and consistency to the Council and that works, of course, hand in hand with the Commission and is fully committed to the European project and to Community matters.
Co-Chairman of the EFD Group. - Mr Barroso, I am disappointed. It is Question Time, and a 'yes' or a 'no' would have been easier, but never mind. Whether it is Mr Blair or not, the fact is he will not be democratically elected; you yourself have not been democratically elected; in fact, doesn't this rather sum up the whole EU? Isn't it a rather wonderful organisation for giving retired, clapped-out ex-premiers some real executive power? You could have democratised the EU with this Treaty. You chose not to. Does national democracy matter, or is the European Union, in your opinion, a greater good?
President of the Commission. - It is precisely because the European Union is not the kind of integrated state you appear to fear so much that the President of the Council is not directly elected by people but is chosen by the democratically elected Heads of Government of Europe. That is precisely the logic of it. I myself was not only supported unanimously by the democratically elected Heads of Government, but also by a strong majority in this Parliament. So I feel I have strong democratic legitimacy.
(Applause)
In my previous life as a national politician, I was democratically elected to my national parliament at the age of 29, and I should tell you that it is more difficult to be elected President of the Commission than Prime Minister in most of our countries!
(HU) Tomorrow at 15.00, I am holding a press conference about the human rights crisis situation that has persisted since 2006. I cordially invite and expect to see Mr President and all my fellow Members. According to information from the National Legal Aid Service, the huge number of court rulings confirm that in autumn 2006, acts of brutal police terror took place in Hungary, especially on 23 October, during the 50th anniversary commemoration. On government orders, the police committed a number of atrocities, including shooting 14 people in the eye thereby blinding many of them, and they held as political prisoners and tortured several hundred innocent people.
Are you aware, Mr President, that Kinga Göncz, Vice-Chairman of the Committee on Civil Liberties, Justice and Home Affairs, was a member of the government that sanctioned the shooting? I would like to hear your opinion about this and I cordially and respectfully invite you and expect to see you at tomorrow's press conference.
President of the Commission. - I am following all the developments in the Member States, but let us be clear: the Commission does not have the power to intervene in some internal matters of the Member States, and this is the kind of issue on which we cannot provide an answer here because this is an internal debate that is going on in Hungary.
We have the authority as the Commission to intervene in any issue of fundamental rights when it is the implementation of Community law. This was not the case in the events referred to by the distinguished Member of Parliament. So I would ask you not to put questions to me that you can better treat at national parliament level rather than here in the European Parliament.
(HU) Am I right in understanding then that freedom of assembly, freedom of opinion, human rights and even the European Convention on Human Rights are not, according to what you have said, part of European Union law? Are human rights not part of the European Union's system of values and legal system? If not, I have been misinformed.
President of the Commission. - Of course, human rights are part of the European Union but we have a system based on the rule of law and we assume that all Member States, including your country, are countries governed by the rule of law. So you have the option of putting your questions to your courts, and there are also appeals to the European Court of Human Rights or to the European Court of Justice in Luxembourg. So we have a system of human rights.
What I cannot do and should not do is enter into national political debates between the different political parties.
Thank you very much, Mr President. I should like to thank the Chairs of the political groups most sincerely for keeping to time, and for conducting the debate so well. I would also like to thank Mr Barroso. We must keep to time if we are to have a lively debate. So thank you very much, everyone.
Consequences of the financial crisis on employment and social cohesion
(NL) Mr President, my question concerns the crisis-response measures. When it comes to emission targets in relation to climate change, Europe is ahead of the United States. The United States are ahead, however, in terms of private-sector investment in technological innovations and sustainability, which is extremely important for small and medium-sized enterprises (SMEs) and for employment.
In fact, it was also a cornerstone of your crisis and recovery plan. Yet what is your ambition in this regard? When are we going to reach the same level as the United States, and what is the Commission doing, and what can it do, to ensure this level is reached? Broadly speaking, our SMEs are still running up against a great many barriers and, as a result, are missing out on growth potential. What are you going to do to complete the internal market; which, after all, is a major source of growth for our employment?
President of the Commission. - I have already answered a previous speaker with some ideas on the internal market but, regarding the point you are clearly making on technology, I fully agree. We are behind the United States and others in terms of investment in new technologies.
That is why, for instance, in this special package, we have approved a European economic recovery plan. We have put a lot of emphasis on investment in some issues regarding the climate agenda and energy security. We are linking those two issues. That is why we have very recently come up with the SET Plan and we are also urging Member States to devote more resources to financing green technologies, in other words, all the technology that can enable us to become a more sustainable, greener economy.
Certainly this is a matter that we should also consider for the next financial perspectives. As you know, we will put forward our budget review before the end of the year. There will also be an opportunity to have a good debate about where, in the future, we should place our emphasis in terms of investment.
Colleagues, could I ask you not to ask supplementary questions. I have a very long list of names here, and it would be much more interesting if more Members could ask questions.
(EL) Mr President, the Commission quite rightly issued a recommendation in 2008 about integrating more people into the labour market.
I should first of all like to ask if, other than this recommendation and the measures taken by the Member States, you intend, as the European Commission, to take additional measures in order to strengthen the open method of coordination in the social sector? I refer to measures which are compatible with viable industrial policies, in order to increase employment.
Secondly, 2010 has been declared - as we all know - to be the European year for combating poverty. Our objective is to strengthen social cohesion. The question is very simple, Mr President: will you put all your energy, will you have the courage - you personally - to fight for quantitative targets on the question of poverty? I would ask in particular that you do not refer me to the Member States, as you did when briefing the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament.
(The President cut off the speaker)
President of the Commission. - I have said earlier that my number one concern is unemployment, but to fight unemployment we should not only have a reactive position but a proactive position. This, I think, could be achieved through the revision of the Lisbon strategy and an integrated vision for 2020.
We have to base the European Union's long-term strategy on new sources of sustainable growth, for instance, what we call 'white' jobs, in social services, where there have been 3.3 million new jobs since 2000. That is 16% of all new jobs.
The market for green products and services is also set to double by 2020, creating huge opportunities for green jobs, so we are promoting a mapping exercise across the European Union to anticipate the jobs and the skills needed. I am therefore determined to work in this new strategy to reinforce the social priority, as I already said to you when we discussed the broader political guidelines for the next mandate.
As we know, hundreds of thousands of people are losing their jobs in the current economic crisis and many of these are older people who are at a severe disadvantage when they try to get new jobs. Even though the 2000 Employment Directive should be adhered to in each Member State, many of those older workers still do not know what their rights are under this Directive, and many Member States are flouting the rules.
Even if some workers do know their rights, all too often they find it impossible to take action individually without any back-up. At present we do not yet have legislation to protect many people against discrimination in access to goods and services, but we do have the Employment Directive. Can you tell us what action is being taken against Member States who do not implement it properly, and what mechanisms could be put in place to help older and disabled workers to achieve their rights?
President of the Commission. - Whenever there is non-compliance with our directives by Member States, we launch infringement proceedings, so when there is a specific case, we can and will act. Regarding the overall issue you mention, let me tell you that this crisis has made more than five million Europeans unemployed.
The most affected categories are young people and migrants. Unemployment now stands at 9.1% in the European Union, but that unemployment rate is more than double in young workers (19.8%) and migrants (19.1%). These are the most important concerns we now have in terms of social matters. The issue of tackling child poverty also remains a very important priority. We are also, of course, following the situation as regards older people, in accordance with the current directives.
(MT) I believe that it is a worthwhile matter to talk about how we can create more jobs in the European Union. However, I think that we should also consider how to safeguard jobs, and prevent them from being lost. My government intervened at the point where the crisis was most being felt. I believe that with the government's intervention, thousands of jobs were saved, obviously through an increase in expenditure in the social sector. Do you not think that the Commission needs to make more of an effort in order to ensure that this takes place in every European Union country? I know that you will bring up the newly amended Globalisation Fund, and the fact that it is being used to help even more workers; however, I believe that we must do our utmost to ensure that these people's jobs are safeguarded, so that they will not need to make use of the Globalisation Fund. I think this should be our actual target.
President of the Commission. - Not only have we revised the rules of the globalisation fund, we have also reprogrammed the European Social Fund with the fast-tracking of EUR 1.8 billion to reinforce active labour market policies.
On cohesion policy, we have also made some changes to simplify the rules and to frontload payments. This is a very important policy as well. I have already mentioned the EUR 550 billion of the stimulus plan and, of course, I may also mention the Globalisation Adjustment Fund as well as some other proposals that we have made.
Unfortunately, I have to say that there was one idea the Member States did not follow, namely to suspend cofinancing for the Social Fund. We put this on the Council table, but it was rejected. I still hope that with your support, we can have that, because there are some countries that simply do not have the financial means to complement the funding for the Social Fund out of their own money. So we are also using to the maximum all the instruments we have at Community level to back up what the Member States can do themselves to fight this unemployment.
(ES) Mr President, thank you for this interesting debate that we are having today.
You said, regarding employment, that some Member States did not attend the Prague Summit. What is more serious, Mr President, is that the Council, in the greatest employment crisis in the history of Europe - today 10 000 Europeans will have lost their jobs, and the same tomorrow and the day after - has not taken any serious initiative and there has not been a single summit on employment. You could also have said that the Commission has an agenda from last year, which was outdated even then and which is now failing to meet the very pressing needs of millions and millions of citizens, of a whole generation of Europeans and the whole welfare state, whose future is at stake.
Mr President I want to ask for your leadership: we need active leadership, leadership that breaks with apathy and a lack of transparency. You need to tell the Council that we cannot go on like this. We need a Commission that not only manages ordinary resources and ordinary matters but which, at this difficult time - and I know that it is difficult for you, Mr President - places itself at the head of Europe, in a great institutional agreement to give hope to a whole generation of Europeans.
The fact is that we are doing all we can and, as I said when I outlined the programme, we are giving social matters a higher profile because there is currently an emergency situation from a social point of view.
To give an example, that was why I declared the need to examine the social impact in all new legislation. That is why we are promoting the common active inclusion principles as Community policy. That is also why I am able to say to the Member States that we are supporting social investment. Social expenditure, which made up 28% of GDP in 2008, will rise to 31% in 2010. That represents about EUR 3 500 billion more!
We are making a real effort here, but of course, Mr Cercas, the truth is that it has to be a collective effort by the Commission, Parliament and the Member States.
(DE) Mr President, Europe means freedom, democracy and solidarity or, to put it another way, social and ecological responsibility. However, you and the Commission have had an entirely one-dimensional focus on the freedom element of that for a long time - and specifically in that regard only on economic freedom, on freedom understood purely in the economic sense - and on regulating in numerous areas where no regulation is needed, yet, where what is at stake are billions, on the world financial markets, your focus has been largely on not interfering and not regulating because you believed that that would lead to the best results for everyone.
We have seen the catastrophic results that that has led to and I ask you in all clarity how and through what projects and plans you intend to make clear to this Parliament and the people of Europe in a credible way that you and the Commission have learnt from this catastrophe and will change our course radically?
President of the Commission. - First of all, the question of credibility is a subjective question for you. I think that the response to this question was given by Parliament, which gave me a new mandate recently, so it shows that this Parliament believes I am credible to go ahead with this policy.
In fact, we are pursuing our policy in response to the economic and financial crisis. We have taken important decisions; we are leading globally on regulatory and supervisory measures we have taken recently. Based on the report I commissioned to the de Larosière Group, we have tabled some proposals which I hope will be approved by the Council and by Parliament.
Just today, at a meeting of the Commission, we approved the communication on derivatives, which will, of course, have to be followed up by concrete legislation. So indeed we are responding to the financial crisis in all its aspects, including regulatory and supervisory, and I have already taken some decisions during this Commission, and the next Commission will, of course, follow this path because I believe the situation demands it.
(ES) Mr President, I would like to talk about the aid approved under the Temporary Framework aimed at reducing the problems that have arisen as a result of the economic crisis, and specifically about Opel.
I would like to ask you whether the Commission is examining whether the aid received by Germany under the Temporary Framework was dependent on a prior agreement regarding the geographical distribution of the restructuring measures, which would not be in line with the purpose of this aid.
If this is the case, I would like to know whether you agree with the company having the freedom to revise the distribution and restructuring of Opel according to its own economic and production criteria and maintaining the greatest possible number of jobs.
I have already responded to this question, but I will say that we did have a few doubts about the way in which this process was conducted. The Commission expressed these doubts, and General Motors and Opel Trust are now reassessing the way in which the offer to buy Opel was made, and to verify whether, in fact, this offer was made on a commercial basis or not.
We, the European Commission, will do everything we can to ensure that the solution complies with the internal market regulations and the rules on State aid, and we will, of course, be objective and strict in applying these rules.
Every single European country is united in that we all face rising unemployment, which is obviously not just a social crisis, but also puts extra burdens on Member States' public purses, with rising welfare costs, falling taxes and increased training.
Given this, would you agree, Mr Barroso, that we, as Members of this Parliament, and the Commission should be extra cautious with every penny that we add onto public sector burdens? If you do agree, firstly, how would you advise us to vote in the budget debate on Thursday?
Secondly, why do we keep meeting in Strasbourg?
President of the Commission. - I support the proposed budget for next year so my advice is to vote 'yes'.
Regarding the issue of being careful and rigorous, I agree with you. We have to be extremely careful with all taxpayers' money, and we have to see the priorities. Today, there is a clear social urgency in some Member States. There are problems of social exclusion and poverty that, I am sure, are a matter of concern to all Members of this House, so we have to see what is the best way.
As you know, the Commission has been extremely strict, under the terms of the Stability and Growth Pact, in committing ourselves and the European Union to the rules of sustainability. Of course, we do not think that problems can be solved just by throwing money at them, but in fact there are situations, like the current one, when we believe special attention has to be given to a situation of social urgency. Exceptional measures were needed for what was an unprecedented situation. It is a question, as always, of balance in judgment.
(HU) President of the Commission, according to European Commission Regulation No 800/2008, wage subsidies for people with disabilities were reduced to 75% of the maximum amount. This is why, since 1 January 2009, employment for people with disabilities and for those whose work capacity has changed has been hit by a crisis. As a result, the sources of employment provided for people with disabilities have decreased significantly due to budgetary restraint. This is also the reason why the national support provided in many countries, for example Hungary, for setting up a job creation team, has been jeopardised. They say that the European Union is to blame. I would therefore like to ask a question. During a financial crisis, how does the European Commission want to handle the employment rights of people with disabilities, the task of preserving jobs for them and the principle of equal pay for equal work? This regulation was formulated before the crisis.
President of the Commission. - As the distinguished Member knows, I am sure, the European Commission has put forward a proposal - a horizontal directive - for non-discrimination that also includes disability. And now that draft proposal is in your hands and in the hands of the European Council. So I really hope that it will be approved because we are certainly against any kind of discrimination against disabled people.
Many of the problems you have mentioned have to be dealt with at national level because these are the measures in terms of concrete support that are to be taken by the national social security systems. But in the European Union, we are doing everything we can to have a binding framework that commits ourselves and all the Member States to the principle of non-discrimination and to special protection for disabled people.
(FR) Mr Barroso, you have been appointed by this Chamber to be the next President of the Commission. Your next urgent task is to organise that Commission so that it can serve a Europe that is hauling itself out of the crisis. On that basis, how do you plan to use the inadequate Community tools that are at our disposal so as to optimise them, and how do you envisage dividing up the portfolios so that we can deal with the issues that arise? I am well aware that everything depends on your discussion with the Heads of State or Government, but as President of the Commission, you must share your vision with them. How can we link these strategies that are available to us? How can we divide up the portfolios so as to take account of the lessons learnt from this crisis?
With regard to the tools, I will cite just one example. The Globalisation Adjustment Fund is today at odds with State aid strategies that stop us from implementing industrial policies that would help us come out of the crisis. What are your proposals? What mandate are you going to ask the Heads of State or Government for, and how are you going to ask them to divide up the portfolios?
The distribution of the portfolios is not a competence of the Heads of State or Government, but a competence of the President of the Commission, and I will certainly use that competence in the manner that I consider most appropriate.
I already made some announcements during my discussion with you about the programme of the next Commission, but in fact, I am in contact with the Heads of State or Government.
I can also tell you that, only today, I sent a letter to everyone asking them to send me female candidates for the College as well. Indeed, I am very concerned about the problem of the balance between men and women; if I do nothing, I will have practically no women, because the governments generally want only male candidates for the next Commission.
I therefore sent this letter only today.
As regards the actual distribution, there will be no major change. I already announced the main innovations during my debate with you. These included, in particular, a commissioner for justice and fundamental rights, and a commissioner for action in the field of climate change, and, of course, I now need competent men and women who are committed to Europe, who can successfully complete their respective tasks under the various portfolios, which will correspond to the priorities for European Union action.
Hitherto, the creation of wealth and the measure of well-being have been based largely on consumption, and so industry has been encouraged to pay little attention to the real value of raw materials used, even if their price is low, or to the real cost of waste produced.
How does your Commission intend to ensure that growth in future will be of a different nature and that we will not find ourselves in a situation where, after another 20 years of growth, we have a planet unable to sustain what we are doing and a society unable to afford the real costs of living in such a way?
President of the Commission. - I would like to thank Graham Watson for this very important question. In fact, that is the core of the programme for the next five years: to invest more in smart, green growth, sustainable growth. This is very important.
We have to understand that the model of the future will not be like the model of the past. I am for a strong industrial base in Europe - but a strong industrial base for the new age of sustainability, where we have to think about green development, green technologies. That is where we can create new products, new markets. This is a good example.
That is why we are organising our future programme in terms of what I called, in my political guidelines, 'new sources of growth' because, with the traditional sources of growth, we will not win the battle of competitiveness with big emerging economies like China and India.
So innovation has to be at the core, at the centre of our agenda for growth, new sources of growth promoting the transition to a low-carbon economy: smart green development and innovation. I think innovation will be key for the development of the European economy in the future.
(DA) Mr Barroso, the financial crisis has given rise to an economic crisis on an historic scale and, at this moment, unemployment is rising dramatically in Europe. Unemployment amongst young people - those under 25 - in Europe is 19.8%, as you yourself said, and in Spain more than one in three of those under 25 are unemployed. Right now, we are in the process of making a mess of a whole generation and so far, Mr Barroso, you have done pretty much nothing to solve this problem. Today, I have heard that you are very concerned about this, and I am pleased to hear that - I would like to see the evidence. Even if the responsibility for employment policy lies at the national level, there is also a need for European responsibility and European initiatives.
There are three things that I would like to call for. First of all, Commissioner Špidla promised 5 million traineeships for young people in Europe. What happened to them? Secondly, we are currently adopting growth and rescue packages all over Europe. Why do these packages not include a targeted jobs scheme for young people? Thirdly, what will you do to achieve a stronger social profile and a stronger plan for young people in the new post-Lisbon strategy?
President of the Commission. - I repeat that we have used to the full our existing instruments. We have Community-level instruments, but there are some instruments that are national-level instruments. What we can do is to work with the Member States to make the most of these, to exchange best practice and to urge them to follow this.
Commissioner Špidla, who has done a great job in very difficult circumstances, is, in fact, together with the Commission as a whole, asking for the Member States to develop five million apprenticeships. We are making available some best practices. For instance, in France, there have been extremely good practices from private companies promoting in-house training in their companies and promoting apprenticeships with public money, but with part of it also funded by the companies themselves.
So this is indeed a priority and we are doing it with all our instruments - the European Social Fund, the Globalisation Adjustment Fund, the Cohesion Fund and the doubling of the facility for balance of payment support to new Member States and non-euro area countries.
We have used our instruments to the full but we have to work with the Member States in a reinforced manner to address these social concerns and, as you mentioned especially, the concern of youth unemployment.
(PT) Mr President, in order to reduce poverty and unemployment, we have to create jobs with rights, support production and improve universal, free public services. In other words, we have to invest in other policies. We need to do the opposite of what has been done so far.
For example, we were startled to learn, in this day and age, of a study by the Directorate General for Employment and the Eurofund which presented two scenarios for the textile industry, predicting the loss of 20 to 25% of Community jobs by 2020, while a third scenario even suggested we would lose 50% of current jobs in the sector within the European Union. How, then, can this situation be reconciled with the new proposals being drawn up aimed at the liberalisation of international trade, without taking account of the consequences in Portugal and other countries in the European Union which have very sensitive sectors, such as the textile industry, agriculture, and a plethora of micro- and small businesses which are being choked by these policies?
I do not think that shutting off Europe is the solution for Portugal or any other European country. Europe is the biggest exporter of goods and services in the world, and there is nothing at all to be gained by adopting protectionist policies. There are indeed some sectors, often called 'traditional sectors' in certain European countries, especially, but not exclusively, in the south of Europe, which are particularly vulnerable to the new conditions of international competition, and that is why they are making a special effort to adapt to these new conditions. As I said in an earlier response, this means that we must seek new sources of growth and competitiveness within Europe. However, we should certainly not shut ourselves in and close off Europe, which would mean running the risk that other markets would close themselves off in turn from our exports.
We need to invest in innovation, invest in training, invest in new sources of growth and aim to be more competitive, while at the same time, as you said - and we agree on this point - ensuring that this is not at the expense of the social standards that are important in Europe. We are not suggesting that our social standards should be lowered. We are also trying to help others raise their social standards, but I certainly do not advocate that Europe should shut itself off. I think that it is in Europe's best interests to maintain open global markets.
Mr Barroso, the financial crisis in the UK is very serious. One of the many sectors struggling is the agricultural sector. From 1 January 2010, things are set to get a lot worse with the introduction of EID, which is 'electronic identification of sheep'. The equipment used to scan the sheep is not accurate. I have been told it is only 79% accurate.
If you drive your car, Mr Barroso, down the road, and the brakes only work 79% of the time, you will no doubt at some point crash. I fear that the agricultural sheep sector is also likely to crash with the introduction of EID, with its flawed equipment. The bizarre situation is that if EID comes into force in January, we will know how many sheep we have in the UK, where they are and all their movements, yet in the UK - due to unlimited immigration - we have no idea of how many people we have in our country, or who they are or what movements they will make. Will you, Mr Barroso, speak to the rest of the Commission and only introduce EID on a voluntary basis until the equipment used is 100% accurate?
That is a very specific question. We prefer general questions about the crisis and how to overcome it. The President of the European Commission cannot be informed about specific issues in individual countries, so please be more general in your questions.
President of the Commission. - I just want to say that I do not like that comparison between sheep and people very much. I do not think it is in very good taste, really.
(Applause)
Having said that, we are committed to implementing the identification you mentioned, but of course we are being careful. If there are problems in the implementation, we are ready to look at it. However, I feel that the measures that have already been taken regarding the identification of sheep are indeed good in general. Let us see how it works in practice.
(HU) Mr Barroso, the global financial crisis triggered in the United States has spread to the real economy, resulting in the loss of millions of jobs and creating a state of social crisis. The European Union is endeavouring to take steps in the case of companies like Opel, and if any plan is implemented, it will also involve direct help. At the same time, it is small and medium-sized enterprises that create jobs, in fact, the majority of jobs.
Do you think, Mr President, that this measure to help them is sufficient? Hungary is in a particularly difficult position as it only has foreign commercial banks. In this case, could direct State aid be given, or is this economic nationalism, which you have declared war on, or else market dogmatism?
President of the Commission. - My clear answer is no: what we have done is not sufficient. We have to do more for SMEs; I think it is a priority. We have approved the Small Business Act; that is good. We have improved the late payments issue by reducing delays in payment; that was good and was very much welcomed by SMEs. We are, of course, trying to limit all bureaucratic and administrative procedures that create administrative burdens, particularly for SMEs, and we are committed to making life easier for SMEs. They are, as you said - and I agree with you - one of the most important sectors for creating more jobs, and this is part of our policy.
Another measure that we have taken recently, which I have not yet mentioned today, was to increase to EUR 500 000 the threshold of State aid allowed in direct support by Member States to some SMEs in special difficulties. So I think SMEs should remain a priority of our action for sustainability, including sustainable employment.
(GA) Mr President, first of all, I would like to thank President Barroso for coming here and answering questions openly, honestly and eagerly.
Unfortunately, President Barroso was accused of not being democratically elected and of bullying the Irish into submission.
I would like to tell Mr Farage that he certainly was not democratically elected to speak on behalf of the Irish, and his use of the word 'bully' was also unfortunate because, for 700 years, Ireland was known as John Bull's other island, when John Bull - namely England - tried to bully the Irish into submission. Thankfully, that day is now over so I will go on to my question.
With the new competences which the Lisbon Treaty gives to the European Union, would President Barroso consider giving one Commissioner exclusive responsibility to bring forward new proposals and new measures to enact these competences?
President of the Commission. - I am sorry, I did not understand the question very well because, if you are suggesting having a new Commissioner for all the new competences of the Lisbon Treaty, no, I certainly do not think this is reasonable because they are in so many different areas that we cannot ask one person to have all these competences.
Now I have already announced, answering a previous question, what I think will be some of the innovations in terms of the portfolios. There may be some more; I am working on it. This is, after all, an interactive work with the Member States too. For instance, Ireland has not yet designated a possible Commissioner.
I did this five years ago, and this is an interactive process where I also need to see the people that those Member States have put forward in order to form the Commission. I will certainly do my best to find competent people - men and women (and I am saying this also for Ireland!) - so that we can, in the end, have a college of committed Europeans who are competent and experienced in all fields, from economy, general politics, energy, environment, justice, fundamental rights and so forth: a huge set of competences for which we need a very able group of people.
This is the first time Parliament has had this question-and-answer session with the President of the Commission, so thank you very much once again, President Barroso. As this was a special event for us, would you care to make a few general comments about this first question-and-answer session?
President of the Commission. - Thank you very much, Mr President and all the distinguished Members of this Parliament, for this exercise. I really enjoyed it. I think it is a good exercise. I have to tell you very frankly that it is extremely difficult for me to compress all my arguments, or at least my main arguments, into one minute, especially because most of the time I am not speaking my own language. I am speaking in languages that I believe are more accessible and that requires an additional effort from me.
Anyway, you decide the format. I can discuss it with you because I believe that free, confrontational and controversial debates are a good contribution to a stronger European democratic space.
(Applause)
That concludes the item.